ORDER

LINN, Circuit Judge.
Debra A. Schwanger et al. (Schwanger) move without opposition for a 42-day extension of time, until January 7, 2003, to file their brief. The court considers whether Schwanger’s appeal should be dismissed
Schwanger has previously requested and received nine extensions of time, totaling 233 days, in which to file her brief. On September 26, 2002, the court granted her motion for the ninth extension, but stated that there would be “[n]o further extensions.”
When the court states “no further extensions,” it means it. These words are not lightly or routinely added to orders. Because Schwanger did not file a brief within the explicit deadline set by the court in its September 26, 2002 order, the motion is denied and the appeal is dismissed. See Julien v. Zeringue, 864 F.2d 1572 (Fed. Cir.1989) (court may dismiss for failure to file a brief).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is denied.
(2) The appeal is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.